                                          Case 4:20-cv-04887-JSW Document 79 Filed 09/09/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     NATIONAL ASSOCIATION OF                            Case No. 20-cv-04887-JSW
                                         MANUFACTURERS, et al.,
                                  11                    Plaintiffs,                         NOTICE OF QUESTIONS FOR
                                  12                                                        HEARING ON MOTION FOR
Northern District of California




                                                 v.                                         PRELIMINARY INJUNCTION
 United States District Court




                                  13                                                        Re: Dkt. No. 31
                                         UNITED STATES DEPARTMENT OF
                                  14     HOMELAND SECURITY, et al.,
                                                        Defendants.
                                  15

                                  16          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE

                                  17   OF THE FOLLOWING QUESTIONS FOR THE HEARING SCHEDULED ON SEPTEMBER

                                  18   11, 2020, AT 9:00 a.m.:

                                  19          The Court has reviewed the parties’ briefs and, thus, does not wish to hear the parties

                                  20   reargue matters addressed in those briefs. The Court notes that although five amicus groups have

                                  21   appeared to submit briefs, none have registered to participate in the hearing.

                                  22          If the parties intend to rely on legal authorities not cited in their briefs, they are ORDERED

                                  23   to notify the Court and opposing counsel of these authorities or citations to the record by no later

                                  24   than Thursday, September 10, 2020 at noon. If the parties submit such additional legal authorities,

                                  25   they are ORDERED to submit the citations (including the pin citations) and attach any new

                                  26   authority cited to their submission, but are not to include additional argument or briefing. Cf. N.D.

                                  27   Civil Local Rule 7-3(d). The parties will be given the opportunity at oral argument to explain

                                  28   their reliance on such authority.
                                          Case 4:20-cv-04887-JSW Document 79 Filed 09/09/20 Page 2 of 4




                                   1          The parties shall be given 45 minutes each to address the following questions:

                                   2          1.      Presidential Proclamation 10052 provides that “under the extraordinary

                                   3   circumstances of the economic contraction resulting from the COVID-19 outbreak, certain

                                   4   nonimmigrant visa programs authorizing such employment pose an unusual threat to the

                                   5   employment of American workers.” What is the Department of Homeland Security (“DHS”)’s

                                   6   best argument that the record they have provided to the Court supports this factual premise for the

                                   7   Proclamation? Please provide the Court with specific factual citations in the record.

                                   8
                                                   a. What is DHS’s response to the extensive record provided by Plaintiffs and four sets
                                   9                  of amici that the evidence and the facts do not support the stated intention of the
                                                      Proclamation?
                                  10

                                  11               b. What is Plaintiffs’ response to the amicus brief and citation to evidence provided
                                                      by U.S. Tech Workers that unemployment of “computer workers” has risen?
                                  12
Northern District of California
 United States District Court




                                  13          2.      Plaintiffs do not contend that the Proclamation must be supported by a record of

                                  14   findings under the Administrative Procedures Act (“APA”), but rather that the executive action

                                  15   exceeds the authority granted to the President under Immigration and Naturalization Act (“INA”)

                                  16   Section 212(f). 8 U.S.C. Section 1182(f). Section 1182(f), invoked by the President in this

                                  17   instance, provides that:

                                  18                  Whenever the President finds that the entry of any aliens or of any
                                                      class of aliens into the United States would be detrimental to the
                                  19                  interests of the United States, he may by proclamation, and for such
                                                      period as he shall deem necessary, suspend the entry of all aliens or
                                  20                  class of aliens as immigrants or nonimmigrants, or impose on the
                                                      entry of aliens any restrictions he may deem to be appropriate.
                                  21

                                  22          With the exception of the statement that such a finding has been made in the text of
                                  23
                                       the Proclamation itself, where in the record have findings based on evidence been made that entry
                                  24
                                       of any of these three classes of nonimmigrants would be “detrimental to the interests of the United
                                  25
                                       States”? Please provide the Court with specific factual citations in the record.
                                  26
                                              On what legal bases or standards are these discretionary decisions to be made? By what
                                  27

                                  28   standard does the Court evaluate the evidence and the adequacy of the findings made to support

                                                                                         2
                                          Case 4:20-cv-04887-JSW Document 79 Filed 09/09/20 Page 3 of 4




                                       the Proclamation? Does the Court weigh conflicting evidence in support of the Proclamation and,
                                   1

                                   2   if so, which party, if any, has the burden of proof?

                                   3          3.      In the context in which the Proclamation was issued – concerning domestic policy

                                   4   and employment as opposed to foreign relations and national security – what is DHS’s position
                                   5
                                       and legal authority regarding the level of deference this Court owes to the invocation of executive
                                   6
                                       authority under Section 1182(f)?
                                   7
                                              4.      The Proclamation includes a limitation of scope in Section 3 and an exemption to
                                   8
                                       enforcement in Section 4, but no specific guidance on how those limitations or exemptions are to
                                   9

                                  10   be invoked or effectuated.

                                  11          Section 3 provides a limitation in scope for aliens deemed necessary to provide temporary
                                  12   labor or services essential to the food supply chain and “any alien whose entry would be in the
Northern District of California
 United States District Court




                                  13
                                       national interest as determined by the Secretary of State, the Secretary of Homeland Security, or
                                  14
                                       their respective designees.”
                                  15
                                              Section 4(i) provides that these same officials may determine in their discretion that
                                  16

                                  17   enforcement of the Proclamation be exempted in areas critical to defense, law enforcement,

                                  18   diplomacy, or national security of the United States, for medical care or research to aid Americans

                                  19   suffering with COVID-19, or those who are deemed necessary to facilitate the immediate and
                                  20   continued economic recovery of the United States.
                                  21
                                                      a.      On what legal bases or standards are these discretionary decisions to be
                                  22                          made?

                                  23                  b.      Do the developing regulations comport with the APA and where in the
                                                              record are such findings to be found?
                                  24
                                                      c.      Why should executive branch officials be enabled to use their discretion to
                                  25                          make the determination of limitations or exceptions to the Proclamation
                                                              when Congress has made these determinations in legislation governing
                                  26
                                                              nonimmigrant visa processing?
                                  27

                                  28
                                                                                         3
                                          Case 4:20-cv-04887-JSW Document 79 Filed 09/09/20 Page 4 of 4




                                             5.     Does either party have anything further they wish to address?
                                   1

                                   2         IT IS SO ORDERED.
                                   3   Dated: September 9, 2020
                                   4                                                ______________________________________
                                   5                                                JEFFREY S. WHITE
                                                                                    United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
